Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 2-21 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of the applicant amendment and terminal disclaimer filed 03/31/2021 and because the prior art of record does not teach or suggest, either alone or in combination in claim 1: “determining whether the first recorded time is within a time window inclusive of a scheduled time for a planned dose specified in a controller medication dosage plan; determining whether the second recorded time is within the time window; in response to determining that the first recorded time and the second recorded time are within the time window: characterizing one of the first medication usage event and the second medication usage event as an excessive dose; generating a notification indicative of the characterization of one of the first medication usage event and the second medication usage event as the excessive dose.” in combination with the remaining of the claimed limitations.
In claim 12: “determining whether the first recorded time is within a time window inclusive of a scheduled time for a planned dose specified in a controller medication dosage plan; determining whether the second recorded time is within the time window; in response to determining that the first recorded time and the second recorded time are within the time window: characterizing one of the first medication usage event and the second medication usage 
In claim 19: “determining whether the first recorded time is within a time window inclusive of a scheduled time for a planned dose specified in a controller medication dosage plan; determining whether the second recorded time is within the time window; in response to determining that the first recorded time and the second recorded time are within the time window: characterizing one of the first medication usage event and the second medication usage event as an excessive dose; generating a notification indicative of the characterization of one of the first medication usage event and the second medication usage event as the excessive dose.” in combination with the remaining of the claimed limitations.
 Considering the claims, the best prior art found during examination Saint et al. (Saint; US 2016/0012205) discloses process the detected dispensed dose and time data associated with a dispensing event to generate dose data, a transmitter to wirelessly transmit the dose data to a user's device [0005], the software application resident on the companion device 5 can include drug confusion alerts that can be provided to the user via the display unit of the companion device 5. For example, with a drug confusion alert, the companion device 5 can alarm the patient if the patient injects a drug at the wrong time (e.g., because it indicates that there was confusion on which pen device the patient used). Also, for example, if the patient typically injects long acting insulin in the morning and delivers a dose in the afternoon, a mistake likely occurred. The typical delivery time could be set either explicitly (e.g., set a typical time and window for that delivery time) or experimentally where the average delivery time and typical window are analyzed to determine if a dose differs from the normal pattern. Drug confusion alerts can also be used in the hospital setting where an injection (or planned injection) can be cross checked with the Electronic Medical Record (EMR) or physician order to determine if the dose was correctly delivered, if there is a possible drug interaction, etc. [0037], the companion device 5 and/or the pen device 10 is provided with a method to warn the user if a bolus has been recently taken. This is a safeguard against accidentally double dosing for a meal or taking long acting insulin twice in a day. This alarm could be active if a second dose is initiated within a predefined period of time after the previous dose… [0064].
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689